Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Terminal Disclaimer and the amendment filed on 02/03/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 was filed after the mailing date of the Non Final Rejection on 11/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. REPUBLIC OF KOREA 10-2017-0128188, filed on 09/29/2017.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. REPUBLIC OF KOREA 10-2017-0162728, filed on 11/30/2017.

REPUBLIC OF KOREA 10-2018-0077270, filed on 07/03/2018.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-27  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 16, 17, 24, 25   is/are rejected under 35 U.S.C. 103 as being unpatentable over 20180324786 (6250255) in view of 20190044689 (62564787), and further in view of 20190268123.
Regarding to claim 16, 20180324786 teaches a method of transmitting uplink (UL) control information by a user equipment, the method comprising: 
Receiving, from a base station, UL control channel resource set information for UL control information transmission (determining or selecting, by a user device, a set of uplink control channel resources out of a plurality of predetermined sets of uplink control channel resources) [see Figure 5, step 510 and Paragraphs 0006 & 0007 & 0028 & 0029 & 0036 & 0045 & 0055 & 0057] ; 
determining one of UL control channel resource sets contained in the UL control channel resource set information (determines or select a set of uplink control channel resources out of a plurality of predetermined sets of uplink control channel resources ) [see Paragraph 0055] (select uplink control channel (e.g., PUCCH) resource set out a plurality of predetermined uplink control channel resource sets) [see Paragraph 0057]; 
determining one of UL control channel resources contained in the determined UL control channel resource set (select a resource within a resource set) [see Paragraph 0058] [see Figure 5, step 520, selecting, by the user device, an uplink control channel resource of the determined set of uplink control channel resources]; 
transmitting UL control information through the determined UL control channel resource (transmitting, by the user device, control information via the selected uplink control channel resource) [see Figure 5, step 530]. 

20190044689, from the same or similar fields of endeavor, teaches the user equipment (UE) receives, from the base station, UL BWP configurations, RRC configuration of BWP) [see Figure 5 and Figure 6 and Paragraphs 137-152].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180324786 in view of 20190044689 because 20190044689 suggests that what are needed are techniques to facilitate the allocation and use of bandwidth for wireless communication systems.
However, 20180324786 (6250255) and 20190044689 (62564787) do not explicitly teach wherein the determining of the one of the UL control channel resource sets is performed based on a size of the UL control information.
20190268123, from the same or similar fields of endeavor, teaches wherein the determining of the one of the UL control channel resource sets is performed based on a size of the UL control information (selecting one of a plurality of sets of PUCCH resources based on a payload size of uplink control information (UCI)) [see Abstract and claim 1 and claim 6].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20180324786 (6250255) and 20190044689 (62564787)) and further in view of 20190268123 because 20190268123 suggests that With an increase in the number of serving cells supported in the CA environment, a greater number of PUCCH formats 


Regarding to claim 17, 20180324786 and 20190044689 and 20190268123 teach the limitations of claim 16  above.
However, 20180324786 does not explicitly teach wherein the UL control channel resource sets are configured for each UL bandwidth part (BWP) configured for the user equipment.
20190044689, from the same or similar fields of endeavor, teaches wherein the UL control channel resource sets are configured for each UL bandwidth part (BWP) configured for the user equipment (UL bandwidth part) [see Figure 5 and Figure 6 and Paragraphs 137-152].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180324786 in view of 20190044689 because 20190044689 suggests that what are needed are techniques to facilitate the allocation and use of bandwidth for wireless communication systems.







Regarding to claim 24, 20180324786 teaches a user equipment for transmitting uplink (UL) control information, comprising:
A receiver configured to receive, from a base station, UL control channel resource set information for UL control information transmission (determining or selecting, by a user device, a set of uplink control channel resources out of a plurality of predetermined sets of uplink control channel resources) [see Figure 5, step 510 and Paragraphs 0006 & 0007 & 0028 & 0029 & 0036 & 0045 & 0055 & 0057] ; 
A controller configured to determine one of UL control channel resource sets contained in the UL control channel resource set information (determines or select a set of uplink control channel resources out of a plurality of predetermined sets of uplink control channel resources ) [see Paragraph 0055] (select uplink control channel (e.g., PUCCH) resource set out a plurality of predetermined uplink control channel resource sets) [see Paragraph 0057]; 
determine one of UL control channel resources contained in the determined UL control channel resource set (select a resource within a resource set) [see Paragraph 0058] [see Figure 5, step 520, selecting, by the user device, an uplink control channel resource of the determined set of uplink control channel resources]; 
a transmitter configured to transmit UL control information through the determined UL control channel resource (transmitting, by the user device, control information via the selected uplink control channel resource) [see Figure 5, step 530]. 

20190044689, from the same or similar fields of endeavor, teaches the user equipment (UE) receives, from the base station, UL BWP configurations, RRC configuration of BWP) [see Figure 5 and Figure 6 and Paragraphs 137-152].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180324786 in view of 20190044689 because 20190044689 suggests that what are needed are techniques to facilitate the allocation and use of bandwidth for wireless communication systems.
However, 20180324786 (6250255) and 20190044689 (62564787) do not explicitly teach wherein the determining of the one of the UL control channel resource sets is performed based on a size of the UL control information.
20190268123, from the same or similar fields of endeavor, teaches wherein the determining of the one of the UL control channel resource sets is performed based on a size of the UL control information (selecting one of a plurality of sets of PUCCH resources based on a payload size of uplink control information (UCI)) [see Abstract and claim 1 and claim 6].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20180324786 (6250255) and 20190044689 (62564787)) and further in view of 20190268123 because 20190268123 suggests that With an increase in the number of serving cells supported in the CA environment, a greater number of PUCCH formats 


Regarding to claim 25, claim 25 is rejected the same limitations of claim 17 above.


Claims 20, 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20180324786 (6250255) in view of 20190044689 (62564787), and further in view of 20190268123.
Regarding to claim 20, 20180324786 teaches a method of receiving uplink (UL) control information by a base station, the method comprising: 
Determining, by a user device, UL control channel resource set (determines or selects a set of uplink control channel resource out of a plurality of predetermined sets of uplink control channel resources) [see Paragraphs 0055 and Figure 5, steps 510, 520]  information for transmitting UL control information to a user equipment; and 
receiving the UL control information through one of UL control channel resources of one of UL control channel resource sets contained in UL control channel resource set information (transmitting, by the user device, control information via the selected uplink control channel resource) [see Paragraph 0055 and Figure 5, step 530]. 
However, 20180324786 does not explicitly teach transmitting UL control channel resource set configuration information for transmitting UL control information to a user equipment.

	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180324786 in view of 20190044689 because 20190044689 suggests that what are needed are techniques to facilitate the allocation and use of bandwidth for wireless communication systems.
However, 20180324786 (6250255) and 20190044689 (62564787) do not explicitly teach wherein the determining of the one of the UL control channel resource sets is performed based on a size of the UL control information.
20190268123, from the same or similar fields of endeavor, teaches wherein the determining of the one of the UL control channel resource sets is performed based on a size of the UL control information (selecting one of a plurality of sets of PUCCH resources based on a payload size of uplink control information (UCI)) [see Abstract and claim 1 and claim 6].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20180324786 (6250255) and 20190044689 (62564787)) and further in view of 20190268123 because 20190268123 suggests that With an increase in the number of serving cells supported in the CA environment, a greater number of PUCCH formats 

Regarding to claim 21, 20180324786 and 20190044689 teach the limitations of claim 20 above.
However, 20180324786 does not explicitly teach wherein the UL control channel resource sets are configured for each UL bandwidth part (BWP) configured for the user equipment.
20190044689, from the same or similar fields of endeavor, teaches wherein the UL control channel resource sets are configured for each UL bandwidth part (BWP) configured for the user equipment (UL bandwidth part) [see Figure 5 and Figure 6 and Paragraphs 137-152].
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20180324786 in view of 20190044689 because 20190044689 suggests that what are needed are techniques to facilitate the allocation and use of bandwidth for wireless communication systems.

Allowable Subject Matter
Claims 18, 19, 22, 23, 26, 27 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.